DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February, 2021 has been entered.

Response to Amendment
This Notice of Allowance is in response to Applicant’s Request for Continued Examination under 37 CFR 1.114 filed on 16 February, 2021. Accordingly, claims 1-5, 8, 10, 14, 18-20, and 26-34 are allowed (see Examiner’s Reasons for Allowance).

Allowable Subject Matter
Claims 1-5, 8, 10, 14, 18-20, and 26-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
SYRIEX (FR 2723433 A1) is considered the closest prior art of record. In addition, SCHAUER (US 4,330,510) and SCHAUER (US 4,251,485) are considered to be relevant. 
“A device for producing a stream of air comprising a unitary enclosure, adapted to contain a volume of liquid, and which includes at least one air discharge opening and an air injection means including a vertical tube which is positioned inside the enclosure and whose lower vertical part is submerged in said volume of liquid contained in the enclosure and comprises an air outlet submerged in said volume of liquid contained in the enclosure at a depth comprised between 20 mm and 80 mm, wherein said air injection means are adapted to create and pass an incoming stream of air with a flow rate of at least 100 m3/h, from the outside of the enclosure in said volume of liquid, by injecting said incoming stream of air vertically into said volume of liquid, below the surface of said volume of liquid, such that said incoming stream of air creates turbulence in said volume of liquid that causes spraying of liquid drops and that said incoming stream of air is treated by direct contact with the volume of liquid and leaves the volume of liquid in the form of an outgoing stream of air which is discharged outside said enclosure by passing through the air discharge opening of the enclosure, wherein the enclosure includes one or several baffles that are positioned above the volume of liquid and between the volume of liquid and said discharge opening, said one or several baffles being positioned horizontal with respect to the top of surface of the volume of liquid along the plates major surface or wherein the enclosure includes several baffles that are positioned above the volume of liquid and between the volume of liquid and said discharge opening with at least one baffle above another baffle, said one or several baffles enabling to circulate the outgoing stream of air leaving the volume of liquid to the discharge opening, causing the outgoing stream of air to undergo one or several changes of direction, so as to prevent the spraying of liquid through the air discharge opening.” (claim 1); 
“A method for producing a stream of air using the device set out in claim 1, wherein the enclosure of the device contains a volume of liquid, wherein an incoming stream of air from the outside of the enclosure is injected vertically into said volume of liquid, with a flow rate of at least 100 m3/h below the surface of said volume of liquid, such as to create turbulence in the volume of liquid that may cause spraying of liquid drops, wherein said incoming stream of air is treated by direct contact with the volume of liquid and leaves the volume of liquid in the form of an outgoing stream of air, wherein the outgoing stream of air is discharged outside said enclosure by passing through an air discharge opening of the enclosure, and wherein before being discharged outside said enclosure the outgoing stream of air is circulated by one or several baffles that are positioned above the volume of liquid, between the volume of liquid and said discharge opening, said one or several baffles being positioned horizontal with respect to the top of surface of the volume of liquid along the plates major surface or wherein the enclosure includes several baffles that are positioned above the volume of liquid and between the volume of liquid and said discharge opening with at least one baffle above another baffle, said one or several baffles enabling to circulate the outgoing stream of air leaving the volume of liquid to said discharge opening, and causing the outgoing stream of air to undergo one or several changes of direction, so as to prevent the spraying of liquid through said air discharge opening.” (claim 18);
“A facility allowing the heating and/or cooling and/or humidification and/or dehumidification of a site, and including at least one device as set out in claim 1, and which is arranged such that the air that is injected in the enclosure of the device is coming from outside the site.” (claim 28); and
“A device for producing a stream of air comprising a unitary enclosure, adapted to contain a volume of liquid, and which includes at least one air discharge opening, air injection means including a vertical tube which is positioned inside the enclosure and whose lower vertical part is submerged in said volume of liquid contained in the enclosure and comprises an air outlet submerged in said volume of liquid contained in the enclosure at a depth comprised between 20 mm and 80 mm, wherein said air injection means are adapted to create and pass an incoming stream of air with a flow rate of at least 100 m3/h, from the outside of the enclosure in a volume of liquid contained in the enclosure, by injecting said incoming stream of air vertically into said volume of liquid, below the surface of said volume of liquid, such that said incoming stream of air creates turbulence in the volume of liquid that causes spraying of liquid drops and that said incoming stream of air is treated by direct contact with the volume of liquid and leaves the volume of liquid in the form of an outgoing stream of air which is discharged outside said enclosure by passing through the air discharge opening of the enclosure, wherein the enclosure includes one or several baffles that are positioned above the volume of liquid and between the volume of liquid and said discharge opening, said one or several baffles being positioned horizontal with respect to the top of surface of the volume of liquid along the plates major surface or wherein the enclosure includes several baffles that are positioned above the volume of liquid and between the volume of liquid and said discharge opening with at least one baffle above another baffle, said one or several baffles enabling to circulate the outgoing stream of air leaving the volume of liquid to the discharge opening causing the outgoing stream of air to undergo one or several changes of direction, so as to prevent the spraying of liquid through the air discharge opening, and said device further including a temperature control that automatically keeps the temperature of said volume of liquid in the enclosure at a predefined temperature, or renews the liquid in the enclosure, so as to automatically keep, in the enclosure, a predefined volume of liquid at a predefined temperature.” (claim 34).

In particular, the combination of elements requires a unitary housing and the injection means to be a vertical tube which has a lower vertical part submerged within the volume of liquid to inject the airstream into the volume of liquid. SYRIEX and both SCHAUER’s fail to disclose, teach, and/or suggest reasonably that the tubes injecting the airstream into the liquid are vertical with a lower vertical part or that the housings are unitary. Due to this, the claimed invention is neither anticipated nor rendered obvious, absent impermissible hindsight reasoning, the claimed inventions as set forth within claims 1, 18, 28, and 34, the independent and dependent claims, thereof, have been found to be allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        2/25/2021
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763